DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments and arguments filed 9/9/2021. Claims 1, 10, 13, and 23 have been amended, claims 5-9 and 19-22 have been cancelled and no new claims have been added. Claims 1-4, 10-18 and 23-24 are currently pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 13, 14, 15, 16, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (U.S. PG Pub. 2012/0240933) in view of Huggins (U.S. PG Pub. 2013/0180523).
Regarding claims 1, 13 and 23, Haas discloses a method of detecting a fit of a patient interface device, comprising (Par. [0002]): determining a plurality of values when the patient interface device is donned by a user, the patient interface having a contacting element having a user contacting surface (Par. [0029]- 01[0030] disclose signals conveying the engagement between the patience interface and patient and a cushion for contacting a patient’s face), wherein each of the values is associated with one of a plurality of locations along at least a portion of the contacting surface (Par. [0047]-Par. [0048]; Fig. 2 shows portion (52) showing a leak in the mask and section (54) showing an optimal fit), wherein each of 
Further Regarding claims 13 and 23, Haas discloses a sensing circuit coupled to the elements and a processing apparatus in communication with the sensing circuit (Par. [0023]; Par. [0029] discloses signals conveying the engagement between the patience interface and patient and a cushion for contacting a patient’s face)
Haas does not disclose each of the locations has a group of two of more electrode elements associated with the location that are used to determine the capacitance values associated with the location 
However, Huggins teaches each of the locations has a group of two of more electrode elements associated with the location that are used to determine the capacitance values associated with the location based on a combination of individual capacitance values determined for each electrode element of the location. (Par. [0003]-Par. [0004] discloses one or more electrodes disposed on or in the sealing member for monitoring the integrity of the seal by monitoring the capacitance across the sealing member between the electrodes; Par. [0033] discloses the use of a plurality of electrodes being molded into a matrix and into a gasket that seals against the face of a user; Fig. 6 shows a plurality of electrodes (23), molded into a polyurethane matrix (24) similar to figure 7 of applicant’s drawings). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haas to incorporate the locations having a group of two of more electrode elements associated with the location that are used to determine the capacitance values associated with the location based on a combination of individual capacitance values determined for each electrode element of the location as taught by Huggins. The skilled artisan would have been motivated to make the modification in order to provide for monitoring the integrity of the seal by monitoring the electrical capacitance across the sealing member between the electrodes and the face of the user (Huggins, Par. [0003]-Par. [0004]).
Regarding claim 2, the modified device of Haas discloses creating and displaying a visual map for the patient interface device based on the classified capacitance values, the visual map comprising a plurality of indicators, each of the indicators being associated one of the locations and indicating one of the predetermined fit conditions (Haas, Par. [0047]-Par. [0048]; Fig. 2 shows a map of mask (50)).
Regarding claim 10, Haas discloses a method of detecting a fit of a patient interface device, comprising (Par. [0002]): determining a plurality of values when the patient interface device is donned by a user, the patient interface device having a contacting element having a user contacting surface (Par. [0029]- [0030] disclose signals conveying the engagement between the patience interface and patient and 
Haas does not disclose each of the locations has a number of electrode elements associated with the location that are used to determine the capacitance values associated with the location based on a combination of individual capacitance values determined for each electrode element of the location. 
However, Huggins teaches each of the locations has a number of electrode elements associated with the location that are used to determine the capacitance values associated with the location based on a combination of individual capacitance values determined for each electrode element of the location (Par. [0003]-Par. [0004] discloses one or more electrodes disposed on or in the sealing member for monitoring the integrity of the seal by monitoring the capacitance across the sealing member between the electrodes; Par. [0033] discloses the use of a plurality of electrodes being molded into a matrix and into a gasket that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haas to incorporate the locations having a group of two of more electrode elements associated with the location that are used to determine the capacitance values associated with the location based on a combination of individual capacitance values determined for each electrode element of the location as taught by Huggins. The skilled artisan would have been motivated to make the modification in order to provide for monitoring the integrity of the seal by monitoring the electrical capacitance across the sealing member between the electrodes and the face of the user (Huggins, Par. [0003]- [0004]).
Regarding claim 11, the modified device of Haas discloses the contacting element is a cushion member forming part of a mask component of the patient interface device (Haas, Par. [0023]).
Regarding claim 14, the modified device of Haas discloses the sensing circuit and the processing apparatus are part of a pressure generating device structured to provide a flow of breathing gas to the patient interface device (Haas, Par. [0018]; Fig. 1). 
Regarding claim 15, the modified device of Haas discloses the processing apparatus is part of a pressure generating device structured to provide a flow of breathing gas to the patient interface device (Haas, Par. [0018]), and wherein the sensing circuit is provided as part of a local electronic device coupled to the contacting element, the local electronic device being in wireless communication with the pressure generating device (Haas, Par. [0040]).
Regarding claim 16, the modified device of Haas discloses the contacting element is a cushion member forming part of a mask component of the patient interface device (Haas, Par. [0023]).
Regarding claim 17, the modified device of Haas discloses creating and displaying a visual map for the patient interface device based on the classified capacitance values, the visual map comprising a plurality of indicators, each of the indicators being associated one of the locations and indicating one of the predetermined fit conditions (Haas, Par. [0047]-Par. [0048]; Fig. 2 shows a map of mask (50)).
Claims 3, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Huggins as applied to claims 1 and 13 above, in further view of Burton (U.S. PG Pub. 2004/0163648).
Regarding claim 3, the modified device of Haas discloses an adjustment module (Haas, Fig. 1 (44)).
The modified device of Haas does not disclose automatically adjusting a component of the patient interface device based on at least one of the identified number of predetermined fit conditions along the contacting element.
Burton teaches automatically adjusting a component of the patient interface device based on at least one of the identified number of predetermined fit conditions along the contacting element (Par. [0057] discloses automatically adjusting to compensate for leak).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haas to incorporate automatic adjustment based on fit conditions as taught by Burton. The skilled artisan would have been motivated to make the modification in order to be able to properly ventilate a patient in the event the mask is leaking.
Regarding claim 12, the modified device of Haas does not disclose each of the electrode elements is made from a conductive silicone.
However, Burton teaches each of the electrode elements is made from a conductive silicone (Burton, Par. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haas to incorporate electrode elements being made from conductive material as taught by Burton. The skilled artisan would have been motivated to make the modification in order to be able to have the sensors making contact with the patient’s skin when mask is pressed against a patient’s face (Burton Par. [0032]).
Regarding claim 18, the modified device of Haas discloses an adjustment module (Haas, Fig. 1 (44)).

Burton teaches automatically adjusting a component of the patient interface device based on at least one of the identified number of predetermined fit conditions along the contacting element (Par. [0057] discloses automatically adjusting to compensate for leak).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haas to incorporate automatic adjustment based on fit conditions as taught by Burton. The skilled artisan would have been motivated to make the modification in order to be able to properly ventilate a patient in the event the mask is leaking.
Regarding claim 24, the modified device of Haas does not disclose each of the electrode elements is made from a conductive silicone 
However, Burton teaches each of the electrode elements is made from a conductive silicone (Burton, Par. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haas to incorporate electrode elements being made from conductive material as taught by Burton. The skilled artisan would have been motivated to make the modification in order to be able to have the sensors making contact with the patient’s skin when mask is pressed against a patient’s face (Burton Par. [0032]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Huggins as applied to claim 1,  in further view of Grivna (U.S. PG Pub. 2010/0079384).
Regarding claim 4, the modified device of Haas does not disclose a plurality of capacitance values employs one of (i) self-capacitance projected capacitance technology wherein each of the capacitance values is a delta C and (ii) mutual capacitance projected capacitance technology wherein each of the capacitance values is a delta MC value 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haas to incorporate self and mutual capacitance as taught by Grivna. The skilled artisan would have been motivated to make the modification in order to be able to use an electrical signal to represent the position of the conductive object relation to the touch sensors in the x and y dimensions (Grivna Par. [0003]).
Response to Arguments
Applicant’s arguments, filed 9/9/2021, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) rejection of claims 1-7, 10-20 and 23-24 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) rejections of claims 1-7, 10-20 and 23-24 have been withdrawn. 
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. Applicant argues the prior art of Haas in view of Huggins fails to disclose each of the locations has a group of two or more electrode elements associated with the location that are used to determine the capacitance value associated with the location based on a combination of individual capacitance values determined for each electrode element of the location. However, in view of applicant’s fig. 7 a plurality of electrodes (54) are in a group (84). As described in the prior art of Huggins par. [0033] and Fig. 6 disclose a multiplicity of electrodes (23) can be used and the array of patch electrodes can be embedded in a molded matrix that is bonded to the surface of a gasket. Further, as seen in fig. 6 the two or more electrodes (23) are arranged in a location, whether taken in a vertical or horizontal direction.  
Applicant further argues the prior art of Haas fails to disclose classifying each of the capacitance values into one of a plurality of predetermined categories, wherein the plurality of predetermined categories includes a potential leak category, an optimum fit category and an over-tightened category, and wherein for each capacitance value the classifying comprises (i) classifying the capacitance value in the 
However, Haas discloses classifying each of the values into one of a plurality of predetermined categories and using the classified capacitance values to identify a number of predetermined fit conditions along the contacting element (Par. [0047] -Par. [0050] discloses predetermined categories corresponding to fit conditions and needs to adjust the mask, i.e. tightening and loosening), wherein the plurality of predetermined categories includes a potential leak category, an optimal fit category and an over tightened category Haas, Par. [0048]; Par. [0050]-Par. [0051] discloses indicating means for loosening (overtightened) and tightening and proper fit of the mask) and wherein for each capacitance value the classifying comprises (i) classifying the capacitance value in the potential leak category if the capacitance value is less than or equal to a low threshold value, (ii) classifying the capacitance value in the optimum fit category if the capacitance value is greater than the low threshold value and less than a high threshold value, and (iii) classifying the capacitance value in the over- tightened category if the capacitance value is greater than or equal to the high threshold value (Haas, Par. [0047]-Par. [0050] disclose indicating means depending on indicator lights and determines the mask fit, Par. [0047]-Par. [0048] specifically discloses the rate, brightness, pulse and flashing of the lights indicating the amount of leakage occurring, thus inherently having a threshold value used to indicate leakage is occurring and thus outside the desired threshold range).
Regarding claim 10, applicant argues the prior art fails to disclose the contacting element has a plurality of regions, wherein for each capacitance value the classifying comprises determining whether the capacitance value is greater than or equal to a threshold value, the method further comprising for each region (i) determining a number of the capacitance values associated with that region that are greater than or equal to the threshold value and (ii) assigning one of the predetermined fit conditions based on the determined number.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        12/21/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785